Citation Nr: 1443909	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-17 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for right shoulder tendonitis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1976 to May 1980, and from March 1988 to July 1996.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified at a Video Conference hearing in August 2011 before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

At his August 2011 hearing, the Veteran testified that he was unemployed, but indicated that it was due to reasons other than his service-connected right shoulder disability.  He further testified that he "could definitely work," and was not unemployable due to his right shoulder disability.  Thus, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In October 2011, the Board remanded the Veteran's claim for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or are not pertinent to the present appeal. 






FINDING OF FACT

The Veteran's right shoulder disability is manifested by pain, stiffness, and restricted range of motion, with range of motion more nearly approximating shoulder level.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for the Veteran's right shoulder disability (tendonitis) have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in October 2011 for additional evidentiary development.  In particular, the Board instructed the RO to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right shoulder disability.  In January 2012, the RO provided the Veteran with a VA examination.  In October 2012, the RO obtained an addendum to the January 2012 examination report.  After obtaining the VA examination and the addendum, the RO then readjudicated the Veteran's claim in a November 2012 supplemental statement of the case.

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in July 2008.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in August 2008 and January 2012.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. 
§ 4.40.

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current rating is met is not necessary, and the analysis below will focus on whether the Veteran meets the criteria for a higher rating for his right shoulder.

The Veteran's service-connected right shoulder disability is currently rated under Diagnostic Code 5201, limitation of motion of the arm.

Diagnostic Code 5201 provides a 20 percent rating for arm motion limited at the shoulder level, major or minor, a 30 and 20 percent rating for arm motion limited midway between the side and shoulder level, major and minor respectively, and a 40 and 30 percent rating for arm motion limited to 25 degrees from the side, major and minor respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).  Normal range of shoulder flexion and abduction is from 0 to 180 degrees, and internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Although the Veteran's service-connected right shoulder disability is rated under Diagnostic Code 5201, the Board will consider all applicable diagnostic codes when evaluating the Veteran's disability.  Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece. 38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.


IV.  Factual Background and Analysis

The Veteran seeks an evaluation in excess of 20 percent for his service-connected right shoulder disability.  He contends that his symptomatology is more severe than reflected by the criteria associated with his current assigned disability rating.  

Upon VA examination in August 2008, the examiner noted that the Veteran was ambidextrous; he wrote with his left hand and did most other things with his right hand.  The Veteran reported that following a shoulder injury in the 1980's, he has had ongoing pain in the right shoulder.  He described the pain as aching in nature, and starting in the mid-portion of the shoulder.  He noted that the pain sometimes radiated to the base of the neck and into the right arm.  The Veteran reported that the pain became increasingly severe with repetitive motions of the arm as the day progressed.  He noted that he took Tylenol for the pain.  The Veteran indicated that he would swim when possible, and this improved his shoulder symptoms.  He reported that right shoulder pain was present 50 percent of the time, and was at a 5-6/10 intensity level when present.  The Veteran reported that using the computer mouse and typing increased his shoulder pain as the day progressed.  He noted that "stiffness" in the shoulder necessitated getting out of the sitting position when possible to exercise his shoulder.

On examination, the shoulder appeared normal to inspection.  There was tenderness to palpation along the upper margin of the trapezius muscle.  No tenderness was present in the lower cervical spine area.  Forward flexion was from 0-110 degrees.  Abduction was from 0-110 degrees, with pain starting at approximately 100 degrees.  Passive motion beyond 110 degrees in either forward flexion or abduction caused increased pain and extended the range of motion to 130 degrees.  Shoulder adduction was from 0-50 degrees with no discomfort.  Internal and external rotation were from 0-90 degrees with no discomfort.  There was no additional limitation of motion with repetitive movement with five repetitions due to pain, fatigue, weakness, or lack of endurance.  X-ray imaging of the right shoulder showed degenerative disease, acromioclavicular joint, right.  The examiner diagnosed the Veteran with tendonitis, right shoulder, with mild effects on occupational and activities of daily living.  The examiner also diagnosed the Veteran with degenerative disease at the acromioclavicular joint, right shoulder.

In private treatment records dated in April 2011, the Veteran reported radiating shoulder pains.  He complained of pain and stiffness upon turning his head to the right.  He described the pain as "dull."  It was noted that the Veteran had abnormal range of motion.  In June 2011, the Veteran described pain and stiffness upon reaching with his right arm overhead.  Abnormal range of motion was again noted.

In the Veteran's August 2011 Video Conference hearing, he testified that he had ongoing severe pain and weakness in his right shoulder.  He reported limited extension and range of motion.  He indicated that it hurt when he raised his right hand.  The Veteran testified that he experienced impairment or limitation in his daily activities due to his right shoulder condition.  He noted that he currently received treatment for his right shoulder; he described physical therapy and acupuncture.  He indicated that he took medications for his right shoulder "maybe every other day."  The Veteran indicated that his right shoulder condition had worsened a little bit since his last VA examination.  He denied being unemployable due to his right shoulder condition.

In a letter dated in August 2011, the Veteran's acupuncturist indicated that the Veteran had been under his care for treatment of his neck and upper back from October 2008 through April 2010.  The acupuncturist noted that the Veteran presented with pain and stiffness in his neck.  He indicated that the Veteran had limited range of motion in lateral rotation of the cervical spine bilaterally.  He indicated that the Veteran also had reduced range of motion in neck extension.  The acupuncturist noted muscle spasms in the Veteran's trapezius and rhomboid muscles bilaterally.  He indicated that palpation of the Veteran's neck extensor muscles and occiput revealed hypertonic splenius capitis muscles.  He noted that the Veteran had positive orthopedic tests.  The acupuncturist indicated that the Veteran's condition was aggravated by stress.  He indicated that the Veteran's current treatment plan included one visit per month in order to control his neck pain and stiffness, and reduce his muscle spasms in his upper back.  He noted that the Veteran reported that his acupuncture treatments had been helpful in controlling his conditions.

Pursuant to the October 2011 Board remand, the Veteran was afforded a VA examination in January 2012.  The Veteran reported intermittent right shoulder pain and stiffness.  He noted that he treated his pain with non-steroidal anti-inflammatory drugs (NSAIDs), physical therapy, and acupuncture.  He denied surgery.  He denied popping, catching, giving way, locking, history of dislocation, or subluxation.  He indicated that he missed zero days of work in the past year due to his right shoulder condition.  He reported the following functional impairment due to his right shoulder condition: limits of lifting 40 pounds, working overhead, pushing, and pulling.  He denied orthosis or prosthesis.  He denied flare-ups, and instead described his symptoms as "waxing and waning."  He denied the use of assistive devices.

On inspection, the examiner found no asymmetry.  He did not find any tenderness to light palpation or swelling.  Strength was 5/5 throughout.  Sensation was normal at 2/2 throughout.  Flexion was from 0-130 degrees.  Abduction was from 0-130 degrees.  The examiner noted that flexion and abduction were from 0-170 degrees passively, which were seemingly limited by pain before hard joint end-feel on the right.  External and internal rotation was from 0-90 degrees.  The examiner noted that active and passive ranges of motion were dissimilar.  He noted that anterior and posterior stresses suggested no shoulder instability.  The examiner indicated that he did not detect any crepitus or impingement.  He noted that acromioclavicular adduction stress did not provoke any joint complaints.  The examiner found mild objective evidence of pain on extremes of motion, right worse than left.  The examiner did not find any spasm or weakness.  The examiner noted that repetitive testing (times three) did not reveal any added objective loss of joint function or motion due to pain, weakness, fatigue, or incoordination.  X-ray imaging demonstrated stable mild acromioclavicular joint.  The examiner noted that this was common for chronological age.  X-ray imaging also revealed mild glenohumeral joint osteoarthosis, as was noted in 2008 and 2004.  The examiner diagnosed the Veteran with right shoulder strain without historical incident.  The examiner noted that he could not determine any specific tendonitis about the scapula or the shoulder.  He noted that he did not detect any instability on examination.

In October 2012, the RO obtained an addendum to the January 2012 examiner's report.  In the addendum report, the examiner indicated that a review of the January 2012 history, examination, x-ray findings, and diagnosis showed that the Veteran did not have ankylosis, malunion or nonunion of the humerus, scapula, or clavicle.

Initially, the Board finds that Diagnostic Codes 5200, 5202, and 5203 are inapplicable.  There is no evidence of ankylosis of the Veteran's right shoulder as required under Diagnostic Code 5200.  Diagnostic Code 5202 is also inapplicable, as there is no evidence of true recurrent dislocation of the humerus at the scapulohumeral joint.  Indeed, VA examinations note no history or objective evidence of dislocation.  Moreover, there is no evidence, lay or otherwise, showing fibrous union of the humerus, or nonunion or loss of head of the humerus.  Diagnostic Code 5203 is not applicable because there is no evidence of clavicle or scapula disability.  

X-ray imaging in 2008 and 2011 revealed evidence of degenerative disease in the right shoulder.  Under Diagnostic Code 5003 for degenerative arthritis, and Diagnostic Code 5010 for traumatic arthritis, the highest possible schedular rating is 20 percent.  As the Veteran's right shoulder disability is currently rated as 20 percent disabling under Diagnostic Code 5201, a higher evaluation is not possible under Diagnostic Codes 5003 or 5010.  38 C.F.R. § 4.71a. 

Regarding the criteria for limitation of motion of the arm under Diagnostic Code 5201, considering pain and functional loss due to pain, flexion was at most limited to 110 degrees, with objective evidence of pain beginning at 100 degrees, and abduction was at most limited to 110 degrees, with pain beginning at 100 degrees.  See August 2008 VA examination report.  Notably, both the August 2008 and January 2012 VA examiners both found that there was no increased weakness, fatigue, loss of endurance, or incoordination of the right upper extremity following repetitive use.  Moreover, the Veteran has consistently denied flare-ups.  These findings therefore more nearly approximate or equate to limitation of motion of the right arm at shoulder level, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, a disability rating in excess of 20 percent is not warranted.  

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for an evaluation in excess of 20 percent as explained and discussed above.  

Accordingly, the Board finds the criteria for a disability rating in excess of 20 percent for the Veteran's right shoulder disability have not been met.

V.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's right shoulder disability are specifically contemplated by the schedular criteria.  For instance, the Veteran's service-connected right shoulder tendonitis is manifested by pain, stiffness, and limitation of motion.  The rating assigned contemplates these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  









ORDER

Entitlement to an increased rating for right shoulder tendonitis, currently rated as 20 percent disabling, is denied.



____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


